DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 25, 2022.  Claims 1-24 are currently pending. Claims 1-5 (species figure 1), 10-13 (species figure 6) and 16-20 (species figure 1) are withdrawn as being drawn to unelected species figure 1 and species figure 6. The claims being examined are claims 6-9 as being drawn to elected species in figures 4/5 and the generic claims 14, 15 and 21-24.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed August 25, 2022, with respect to claims 6-9 and 21-24 have been fully considered and are persuasive.  The 112 rejections of the claims has been withdrawn. 

Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
The argument that Bikumandla does not specifically teach operating the operation point of the array so that the crosstalk between the second light detectors calculated from the second signals becomes a predetermined value in claim 14 (Applicant arguments, page 15), Examiner respectfully disagrees. First, the claim does not define what the predetermined value is, therefore the claim is being read within broadest reasonable interpretation. Second, the limitation “becomes a predetermined value” is a new limitation, but the Applicant failed to properly annotate the amendment. The Examiner is noting this since this is a newly added limitation that has not been considered before. For the future, the Examiner points the Applicant to MPEP 714 for proper annotation of amended claims. Finally, both Bikumandla and Davidovic describe controlling the light detector in such a way that the second light detector(s) become a predetermined value. Davidovic teaches control circuitry (404/313) that controls an operation point of the array (paragraph 46 and 48), so that a noise calculated from the second signal of the second light detector (APD 312) becomes a predetermined value (paragraphs 46-50, the second light detector is operated at a bias voltage that is equal to the breakdown voltage of the first light detectors, since the second light detector is covered this provides a known dark current value equivalent to a dark current value to occur in the first light detectors which then is used to select from a LUT an appropriate bias voltage to apply to the first light detectors to compensate for dark current in the first light detector, paragraphs 46-49). Bikumandla teaches control based on a crosstalk between second light detectors when the crosstalk of the second light detectors become a predetermined value (paragraph 27-29, covered photodiodes are measured to determine a magnitude of crosstalk between photodiodes when they reach/become a predetermined value, then controls the array to compensate for the crosstalk dominated photodiodes that are determined to have reach a predetermined threshold/value). Since, both these references teach the newly added limitation then the rejection in view of Davidovic in view of Yang and Bikumandla remains proper. Claims 14 and 15 remain properly rejected in view of Davidovic in view of Yang and Bikumandla.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidovic et al. (US 20170031009) in view of Yang (US 20210013249) and Bikumandla et al. (US 20150378013).
Re claim 14: Davidovic teaches a light detection apparatus (fig. 6 and 8) comprising: an array that comprises first light detectors (APDs 311, fig. 8) and configured to convert reception light into first signals (paragraph 46-48 and 50); second light detector (APD 312, fig. 6 and 8) configured to output second signals dependent on a dark current (paragraphs 46-48, 50), wherein surface of the second light detector (APD 312, fig. 6 and 8) is shielded from light (paragraphs 46-48, 50); and control circuitry (404/313) that controls an operation point of the array (paragraph 46 and 48), so that a noise calculated from the second signal of the second light detector (APD 312) becomes a predetermined value (paragraphs 46-50, the second light detector is operated at a bias voltage that is equal to the breakdown voltage of the first light detectors, since the second light detector is covered this provides a known dark current value equivalent to a dark current value to occur in the first light detectors which then is used to select from a LUT an appropriate bias voltage to apply to the first light detectors to compensate for dark current in the first light detector, paragraphs 46-49), but does not specifically teach second light detectors in the plural and measuring a magnitude of a crosstalk between the second light detectors. Yang teaches using a plurality of second light detectors shielded from light (114) to measure dark noise (paragraph 47) separate from an array of first light detectors (112) detecting light (paragraph 46). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of second shielded light detectors similar to Yang with the system of Davidovic in order to have a redundant measurements for noise to more accurately control the first light detectors based on those measurement providing for higher quality light detection. Davidovic as modified by Yang does not specifically teach control based on a magnitude of crosstalk between second light detectors. Bikumandla teaches control based on a magnitude of crosstalk between second light detectors when the crosstalk of the second light detectors become a predetermined value (paragraph 27-29, covered photodiodes are measured to determine a magnitude of crosstalk between photodiodes when they reach/become a predetermined value, then controls the array to compensate for the crosstalk dominated photodiodes that are determined to have reach a predetermined threshold/value). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second light detectors of Davidovic as modified by Yang to determine a magnitude of crosstalk similar to Bikumandla in order to ensure all types of noise are measured providing for more accurate control of the first light detectors and higher quality light detection.
Re claim 15: Davidovic as modified by Yang and Bikumandla teaches the light detection apparatus, wherein the control circuitry (Davidovic, paragraphs 46-48 and 50, Yang, paragraphs 47-55, Bikumandla, paragraph 27) controls the operation point of the array, on a basis of noise levels of the second light detectors calculated from the second signals of the second light detectors (Davidovic, paragraphs 46-48 and 50, Yang, paragraphs 47-55 and Bikumandla, paragraphs 27 and 29).

Allowable Subject Matter
Claims 6-9 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art of record individually or in combination fails to teach a light detection apparatus as claimed comprising: an array that comprises a plurality of first light detectors arranged at a first interval and configured to convert reception light into first signals; second light detectors that are arranged at the first interval and configured to output second signals depending on a dark current, wherein surfaces of the second light detectors are shielded from light; and more specifically in combination with control circuitry that controls an operation point of the array, on a basis of the second signals of a portion of the second light detectors at a time of driving the portion of second light detectors among the second light detectors and the second signals at a time of driving all of the second light detectors.
Claims 7-9 are allowed because of their dependency on claim 6.
In regards to claim 21, the prior art of record individually or in combination fails to teach a light detection apparatus as claimed comprising: an array of first light detectors arranged at a first interval and configured to convert reception light into first signals; second light detectors configured to output second signals and third signals depending on a dark current, wherein surfaces of the second light detectors are shielded from light; and more specifically in combination with control circuitry configured to control an operation point of the array based on the second signals and the third signals, wherein at least two of the second light detectors arranged at the first interval output the second signals depending on the dark current; and at least two of the second light detectors arranged at a second interval wider than the first interval output the third signals depending on the dark current.
Claims 22-24 are allowed because of their dependency on claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878